DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 23rd, 2022 have been entered. Claims 1-3, and 7-23 remain pending in the application. However, applicant’s amendments have necessitated new Drawing Objections alongside a new 112b Rejection as set forth hereafter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "user interacting with the interactive environment to securely position the plurality of movable characters within the interactive environment that extends on and adjacent to the plurality of exterior pocket sheets" of new claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Notably, claim 8 recites “a fastener” which is “operable to secure the first sheet to the second sheet” (claim 8) and “operable to secure the flap the second sheet”. Notably, a nonce term is invoked a “fastener” (whose definition comprises “any of various devices for fastening” (dictionary.com)) and thereby invokes the nonce term “fastener” proceeded by a functional limitation “operable to”, wherein there is no further sufficient structure as to what the ‘fastening device’ is (such as electromagnets, clips, hook and loop fasteners, buttons, snaps, adhesives, bolts, etc). In paragraph 0045 applicant recites “a fastening device operable to …including…buttons, a hook and loop fastener, a zipper, snap buttons”. For the purposes of examination, the limitation is construed as such and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 22, the limitation “the plurality of exterior pocket sheets including portions of the interactive environment enable a user to interact with the interactive environment by securely {positioning} the plurality of movable characters within the interactive environment” is recited. There is confusion as to whether the invention is directed toward an apparatus or a method of use of the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Notably, it’s unclear whether infringement occurs when a system is provided (but unused) that is configured to permit interaction, or whether infringement occurs when such interaction occurs (e.g. “by securing positioning the plurality of movable characters within the interactive environment). For the purposes of examination, the limitation “enable a user to interact with the interactive environment by securely {positioning} the plurality of movable characters within the interactive environment” is construed as intended use or otherwise ‘capable of’. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). It has further been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miker, Jr. (U.S. Pat. No. 4688286); hereafter “Miker”, in view of itself, Mell et al. (U.S. Pub. No. 2020/0000253); hereafter “Mell”, and Lopes (U.S. Pub. No. 2010/0325781), alongside McQuoid (U.S. Pub. No. 2008/0216243) and Lorizio (U.S. Pat. No. 5118318) with McQuoid and Lorizio both being used as teaching references.
Regarding claim 1, Miker discloses (FIGS. 1 and2) an interactive pillowcase (as illustrated in FIGS. 1 and 2) comprising: a first sheet (front sheet of 20; FIG. 2) coupled to a second sheet (rear sheet of 20; FIG. 2), the first sheet and the second sheet defining a primary cavity (as illustrated housing 18 in FIG. 2) and having a primary opening (about 16) operable to open to the primary cavity (as illustrated in FIG. 2); a closure (16; FIG. 2) operable to close the primary cavity (Col. 2, lines 18-25); a plurality of exterior pocket sheets (12; FIG. 2) coupled to the first sheet (as illustrated in FIG. 2), the first sheet and each one of the plurality of exterior pocket sheets defining an exterior pocket cavity (as illustrated in FIG. 2) and having an exterior pocket opening (through 16) operable to open to the exterior pocket cavity (As illustrated between FIGS. 1 and 2).
However, Miker does not explicitly set forth an interior pocket sheet coupled to the second sheet, the interior pocket sheet and the second sheet defining an interior pocket cavity operable to receive a plurality of movable characters and having an interior pocket opening operable to open to the interior pocket cavity.
Regardless, Mell teaches (FIGS. 1, 3, 4, and 5) a pillowcase (as illustrated in FIGS. 1, and 3-5) with an interior pocket sheet (comprising 32; FIG. 5) coupled to a second sheet (comprising along 5; FIG. 4), the interior pocket sheet and the second sheet defining an interior pocket cavity (as illustrated in FIG. 5, further clarified in paragraph 0021: “A plurality of pouches 32 is each coupled to the panel 26 such that each of the pouches 32 is positioned within the pillowcase 12”) operable to receive a plurality of {objects} and having an interior pocket opening operable to open to the interior pocket cavity (paragraphs 0021 and 22: “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12”; “zippers” respectively). Wherein the first sheet (14; FIG. 4) and the second sheet (comprising along 5; FIG. 4) define a primary cavity (as illustrated in FIG. 3) and having a primary opening (about 22 and 24; FIG. 3) operable to open to the primary cavity (as illustrated in FIG. 3); a closure (24; FIG. 3) operable to close the primary cavity (as illustrated in FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2). Where it is considered in Mell that “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12” (paragraph 0021) and would further advantageously avail greater storage capabilities than Miker would alone. Where it is considered that the results would have been predictable as both Miker and Mell are concerned with pillow constructions that utilize storage capabilities therein.
It would have been simple modification to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2), where Miker considers it advantageous to conceal objects therein and where it is further realized that the storage capabilities would be greatly improved for Miker with Mell’s contribution. Wherein the results would have been predictable in light of both arts concerning themselves with pillows that possess storage capabilities.
However Miker in view of Mell still does not explicitly disclose wherein the interior pocket cavity is operable to receive a plurality of movable characters; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside an interactive environment depicted on the first sheet and the plurality of exterior pocket sheets such that each of the plurality of exterior pocket sheets depict a portion of the interactive environment, the interactive environment including a plurality of scene characters depicted as part of the interactive environment, each of the plurality of scene characters corresponding to a respective one of the plurality of exterior pocket sheets.
Regardless, Lopes teaches (FIG. 1) a first surface (40; FIG. 1) with an exterior pocket cavity (within 60) wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters (110, 130, 150, 170, and 200 as illustrated in FIG. 1); alongside a scene (100, 120, 140, 160, 180, and 210; FIG. 1) depicted on the first sheet (as illustrated in FIG. 1) and the plurality of exterior pocket sheets, the scene including a background (100; FIG. 1)) and a plurality of scene characters (120, 140, 160, 180, and 210; FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2). Where the incorporation there of would “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Where the results would have been predictable as other art such as McQuoid (FIG. 6 and 8) and Lorizio (FIG. 1) are both known to use a pocket for a pillow that contains thereon a scene that is coincident with the subject matter placed in the pocket as by a plurality of movable characters.
It would have been simple modification to have incorporated the exterior pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2), where Lopes advantageously considers the inclusion of such to “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Wherein the results would have been predictable in the pillow art as McQuoid (FIGS. 6 and 8) and Lorizio (FIG. 1) consider the use of a scene upon a pillow where the movable characters may be housed inside the interior pocket cavity (As evidenced by McQuoid: FIGS. 6 and 8) and the exterior (as evidenced by Lorizio: FIG. 1). 
However, Miker in view of Mell and Lopes still does not explicitly disclose wherein the interactive environment is depicted on the first sheet and the plurality of exterior pocket sheets such that each of the plurality of exterior pocket sheets depict a portion of the interactive environment, the interactive environment including a plurality of scene characters depicted as part of the interactive environment.
Regardless, Miker in view of Mell and Lopes discloses the claimed invention except for the interactive environment being depicted across the first sheet and particularly the plurality of exterior pocket sheets and the plurality of scene characters being depicted on the plurality of exterior pockets.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the interactive environment of Miker in view of Lopes to include depicted scene characters, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, involves only routine skill in the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04 is relevant). Where applicant has not expressed criticality as to whether the interactive environment spans across both the first sheet and the plurality of exterior pockets or not; particularly in light of FIGS. 1 and 2 which lack any interactive environment ornamentation/aesthetic design thereon. Nor does applicant express any criticality to the plurality of scene characters being depicted as flat, ornamental, aesthetic design decals as opposed to a smaller scene character such as Lopes avails. Where applicant’s disclosure only states their presence, but without any imperative as to why they must be decals. Where the results would have been predictable as McQuid (previously acknowledged in the combination/rationale of Lopes) eminently demonstrates (FIGS. 6-8) that incorporating depicted interactive environments (as illustrated with FIGS. 6-8) with depicted scene characters (36; FIGS. 6-8) that relate to the inserted movable character (48/52, 40/56, and 66; FIGS. 6, 7, and 8 respectively) are known to the art and such environment and scene characters extend across a first sheet (14; FIG. 8) and the pocket (22; FIG. 8). Where it is additionally considered that; the depictions as a whole, relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Where it is considered that a depiction (the interactive environment and the scene characters themselves) does not facilitate a mechanical function. 
It is further considered that the interactive environment and the plurality of scene characters are regarded as nonfunctional descriptive material. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.{An} example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. Similarly a pillow having pictures of a scene character thereon and an environment thereon would only serve to identify and distinguish one pocket from another. However, while a printed matter and relationship thereof could be found to be new and non-obvious, it is considered that McQuoid above eminently provides at least one exterior pocket and first sheet with an interactive environment thereon, where a movable character is associative and placed within the pocket (FIG. 8) is disclosed, and therefore the relationship is considered by examiner to not present a new and non-obvious relationship.
The combination as a whole is hereafter “Miker Modified”.
Regarding claim 2, Miker Modified discloses (Miker: FIG. 1; Mell: FIG. 3) the interactive pillowcase of claim 1, wherein: the primary cavity is operable to receive a pillow (Miker: as illustrated in FIG. 1; as further understood as conveyed through Mell: FIG. 3 as set forth in claim 1 above).
Regarding claim 3, Miker Modified discloses (Miker: FIGS. 1 and 2; Mell: FIG. 4) the interactive pillowcase of claim 1, wherein: the first sheet includes a first sheet perimeter (Miker: about the front surface of 20: FIG. 2; Mell: about 14; FIG. 4); the second sheet includes a second sheet perimeter (Miker: about the rear surface of 20; FIG. 2; Mell: about the surface comprising 5; FIG. 4); and the first sheet and the second sheet are coupled at the first sheet perimeter and the second sheet perimeter to define an envelope (Miker: as illustrated in FIG. 1 and 2; Mell: as illustrated in FIG. 4).
Regarding claim 7, Miker Modified discloses (Mell: FIG. 5) the interactive pillowcase of claim 1, wherein: the closure is further operable to close the interior pocket cavity (Mell: as demonstrated in FIG. 5 through 38).
Regarding claim 8, Miker Modified discloses (Mell: FIG. 3) the interactive pillowcase of claim 1, wherein: the closure includes a fastener disposed on at least one of the first sheet or the second sheet and operable to secure the first sheet to the second sheet (Mell: as illustrated through [24] in FIG. 3).
Regarding claim 9, Miker Modified discloses (Mell: FIGS. 3 and 4) the interactive pillowcase of claim 1, wherein: the closure includes a flap (Mell: 22; FIG. 3) extending from the first sheet (Mell: 14; FIGS. 3 and 4) and operable to be secured to the flap to the second sheet (as illustrated in FIGS. 3 and 4).
Regarding claim 10, Miker Modified discloses (Lopes: FIG. 1; Miker: FIGS. 1 and 2)) the interactive pillowcase of claim 1, wherein: each of the plurality of exterior pocket sheets (Lopes: 60 and 70; FIG. 1; Miker: about 12; FIG. 2) includes an exterior pocket sheet perimeter (Lopes: illustrated as stitched around the perimeter in FIG. 1; Miker: about 12 as illustrated in FIGS. 1 and 2)) and an exterior opening perimeter (Lopes: illustrated as an open top in FIG. 1; Miker: as illustrated as an open top about 12 in FIG. 1); the first sheet includes a first sheet exterior (Lopes: 40; FIG. 1; Miker: front surface of 20; FIG. 2); each of the plurality of exterior pocket sheets is coupled to the first sheet at the exterior pocket sheet perimeter and the first sheet exterior (Lopes: as illustrated in FIG. 1; Miker: as illustrated in FIGS. 1 and 2); and the exterior opening perimeter and the first sheet exterior define the exterior pocket opening (Lopes: as illustrated in FIG. 1; Miker: as illustrated in FIG. 1).
Regarding claim 11, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: at least one of the plurality of movable characters (Lopes: 110, 130, 150, 170, 200; FIG. 1) matches at least one of the plurality of scene characters (Lopes: 120, 140, 160, 180, and 210; FIG. 1); and each of the plurality of exterior pocket sheets includes at least one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 12, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: the plurality of movable characters and the plurality of scene characters include living things that would traditionally be found in the interactive environment (Lopes: as illustrated in FIG. 1 where the jungle is known to house lions, pandas, elephants, people, and tigers; further as previously set forth in claim 1, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art).
Regarding claim 13, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: the plurality of movable characters and the plurality of scene characters include inanimate objects (Lopes: where observably in FIG. 1, the plurality of movable characters and the plurality of scene characters are all inanimate objects such as small plush characters).
Regarding claim 14, Miker Modified discloses (Lopes: FIG. 1) the interactive pillowcase of claim 1, wherein: each one of the plurality of movable characters is different from each other one of the plurality of movable characters; and each one of the plurality of scene characters is different from each other one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 15, it is considered that the device manufactured and produced by claim 15 is identical to the apparatus of claim 1 and is considered product-by-process claim(s).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.
Regarding claim 15, Miker discloses (FIGS. 1 and2) an interactive pillowcase (as illustrated in FIGS. 1 and 2) that necessitates a method to produce thereof comprising: a first sheet (front sheet of 20; FIG. 2) coupled to a second sheet (rear sheet of 20; FIG. 2), the first sheet and the second sheet defining a primary cavity (as illustrated housing 18 in FIG. 2) at a first sheet perimeter (about the front of 20; FIG. 2) and a second sheet perimeter (about the rear of 20; FIG. 2) to define an envelope (as illustrated in FIG. 2) having a primary opening (about 16) operable to open to the primary cavity (as illustrated in FIG. 2); a closure (16; FIG. 2) secured to at least one of the first sheet or the second sheet (as illustrated in FIG. 2), the closure operable to: (i) fasten the first sheet to the second and close the primary cavity (Col. 2, lines 18-25), or (ii) unfasten the first sheet from the second sheet and open the primary cavity and the interior pocket cavity (as clearly conveyed by Col. 2, lines 18-25); a plurality of exterior pocket sheets (12; FIG. 2) coupled/attached to the first sheet (as illustrated in FIG. 2), the first sheet and each one of the plurality of exterior pocket sheets defining an exterior pocket cavity operable to receive {an object} (as illustrated in FIG. 2) and having an exterior pocket opening (through 16) operable to open to the exterior pocket cavity (As illustrated between FIGS. 1 and 2).
However, Miker does not explicitly set forth an interior pocket sheet coupled/attached to a second sheet interior, the interior pocket sheet and the second sheet defining an interior pocket cavity operable to receive a plurality of movable characters and having an interior pocket opening operable to open to the interior pocket cavity.
Regardless, Mell teaches (FIGS. 1, 3, 4, and 5) a pillowcase (as illustrated in FIGS. 1, and 3-5) with an interior pocket sheet (comprising 32; FIG. 5) coupled/attached to a second sheet (30; FIG. 5, comprising along 5; FIG. 4), the interior pocket sheet and the second sheet defining an interior pocket cavity (as illustrated in FIG. 5, further clarified in paragraph 0021: “A plurality of pouches 32 is each coupled to the panel 26 such that each of the pouches 32 is positioned within the pillowcase 12”) operable to receive a plurality of {objects} and having an interior pocket opening operable to open to the interior pocket cavity (paragraphs 0021 and 22: “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12”; “zippers” respectively). Wherein the first sheet (14; FIG. 4) and the second sheet (comprising along 5; FIG. 4) define a primary cavity (as illustrated in FIG. 3) and having a primary opening (about 22 and 24; FIG. 3) operable to open to the primary cavity (as illustrated in FIG. 3); a closure (24; FIG. 3) operable to close the primary cavity (as illustrated in FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2). Where it is considered in Mell that “In this way the pillowcase 12 conceals the object, especially when the pillow is positioned in the pillowcase 12” (paragraph 0021) and would further advantageously avail greater storage capabilities than Miker would alone. Where it is considered that the results would have been predictable as both Miker and Mell are concerned with pillow constructions that utilize storage capabilities therein.
It would have been simple modification to have incorporated the interior located pockets and the accompanying primary opening and closure of Mell into Miker’s body (as illustrated in FIGS. 1 and 2), where Miker considers it advantageous to conceal objects therein and where it is further realized that the storage capabilities would be greatly improved for Miker with Mell’s contribution. Wherein the results would have been predictable in light of both arts concerning themselves with pillows that possess storage capabilities.
However, Miker in view of Mell still does not explicitly disclose wherein the interior pocket cavity is operable to receive a plurality of movable characters; nor wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters; alongside the first sheet and the plurality of exterior pocket sheets depicting an interactive environment such that each of the plurality of exterior pocket sheets depict a portion of the interactive environment, the interactive environment including a plurality of scene characters depicted as part of the interactive environment, each of the plurality of scene characters corresponding to a respective one of the plurality of exterior pocket sheets.
Regardless, Lopes teaches (FIG. 1) a first surface (40; FIG. 1) with an exterior pocket cavity (within 60) wherein the exterior pocket cavity is explicitly operable to receive one of the plurality of movable characters (110, 130, 150, 170, and 200 as illustrated in FIG. 1); alongside a scene (100, 120, 140, 160, 180, and 210; FIG. 1) depicted on the first sheet (as illustrated in FIG. 1) and the plurality of exterior pocket sheets, the scene including a background (100; FIG. 1)) and a plurality of scene characters (120, 140, 160, 180, and 210; FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2). Where the incorporation there of would “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Where the results would have been predictable as other art such as McQuoid (FIG. 6 and 8) and Lorizio (FIG. 1) are both known to use a pocket for a pillow that contains thereon a scene that is coincident with the subject matter placed in the pocket as by a plurality of movable characters.
It would have been simple modification to have incorporated the exterior pockets, movable characters, and scene of Lopes (60/70; 110, 130, 150, 170, and 200; 100, 120, 140, 160, 180, and 210; FIG. 1) into the pockets and blank scene of Miker in view of Mell (Miker: as illustrated in FIG. 2), where Lopes advantageously considers the inclusion of such to “provide a combination used to process and display information about life forms in an efficient, practical and entertaining way” (paragraph 0014), “provide a game that can be played by many participants simultaneously.” (paragraph 0019), and “provide a children's toy that can be used independently or in conjunction with the information provided by the GCN” (paragraph 0020; emphasis added). Wherein the results would have been predictable in the pillow art as McQuoid (FIGS. 6 and 8) and Lorizio (FIG. 1) consider the use of a scene upon a pillow where the movable characters may be housed inside the interior pocket cavity (As evidenced by McQuoid: FIGS. 6 and 8) and the exterior (as evidenced by Lorizio: FIG. 1). 
However, Miker in view of Mell and Lopes still does not explicitly disclose wherein the interactive environment is depicted on the first sheet and the plurality of exterior pocket sheets such that each of the plurality of exterior pocket sheets depict a portion of the interactive environment, the interactive environment including a plurality of scene characters depicted as part of the interactive environment.
Regardless, Miker in view of Mell and Lopes discloses the claimed invention except for the interactive environment being depicted across the first sheet and particularly the plurality of exterior pocket sheets and the plurality of scene characters being depicted on the plurality of exterior pockets.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the interactive environment of Miker in view of Lopes to include depicted scene characters, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, involves only routine skill in the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04 is relevant). Where applicant has not expressed criticality as to whether the interactive environment spans across both the first sheet and the plurality of exterior pockets or not; particularly in light of FIGS. 1 and 2 which lack any interactive environment ornamentation/aesthetic design thereon. Nor does applicant express any criticality to the plurality of scene characters being depicted as flat, ornamental, aesthetic design decals as opposed to a smaller scene character such as Lopes avails. Where applicant’s disclosure only states their presence, but without any imperative as to why they must be decals. Where the results would have been predictable as McQuid (previously acknowledged in the combination/rationale of Lopes) eminently demonstrates (FIGS. 6-8) that incorporating depicted interactive environments (as illustrated with FIGS. 6-8) with depicted scene characters (36; FIGS. 6-8) that relate to the inserted movable character (48/52, 40/56, and 66; FIGS. 6, 7, and 8 respectively) are known to the art and such environment and scene characters extend across a first sheet (14; FIG. 8) and the pocket (22; FIG. 8). Where it is additionally considered that; the depictions as a whole, relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Where it is further considered that a depiction (the interactive environment and the scene characters themselves) does not facilitate a mechanical function. 
It is further considered that the interactive environment and the plurality of scene characters are regarded as nonfunctional descriptive material. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.{An} example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. Similarly a pillow having pictures of a scene character thereon and an environment thereon would only serve to identify and distinguish one pocket from another. However, while a printed matter and relationship thereof could be found to be new and non-obvious, it is considered that McQuoid above eminently provides at least one exterior pocket and first sheet with an interactive environment thereon, where a movable character is associative and placed within the pocket (FIG. 8) is disclosed, and therefore the relationship is considered by examiner to not present a new and non-obvious relationship.
The combination as a whole is hereafter “Miker Modified”.
Regarding claim 16, Miker Modified discloses (Miker: FIG. 1; Mell: FIG. 3) the method of claim 15 wherein: the primary cavity is operable to receive a pillow (Miker: as illustrated in FIG. 1; as further understood as conveyed through Mell: FIG. 3 as set forth in claim 1 above).
Regarding claim 17, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: at least one of the plurality of movable characters (Lopes: 110, 130, 150, 170, 200; FIG. 1) matches at least one of the plurality of scene characters (Lopes: 120, 140, 160, 180, and 210; FIG. 1); and each of the plurality of exterior pocket sheets depict at least one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 18, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: the plurality of movable characters and the plurality of scene characters include living things that would traditionally be found in the interactive environment (Lopes: as illustrated in FIG. 1 where the jungle is known to house lions, pandas, elephants, people, and tigers).
Regarding claim 19, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: the plurality of movable characters and the plurality of scene characters include inanimate objects (Lopes: where observably in FIG. 1, the plurality of movable characters and the plurality of scene characters are all inanimate objects such as small plush characters).
Regarding claim 20, Miker Modified discloses (Lopes: FIG. 1) the method of claim 15 wherein: each one of the plurality of movable characters is different from each other one of the plurality of movable characters; and each one of the plurality of scene characters is different from each other one of the plurality of scene characters (Lopes: as illustrated in FIG. 1).
Regarding claim 21, Miker Modified discloses (Lopes: FIG. 1; McQuoid: FIGS. 6-8) the interactive pillowcase of claim 1, wherein: the interactive environment extends across an entirety of multiples ones of the plurality of exterior pocket sheets. Where, as previously set forth in claim 1 above, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Where the combination of Miker in view of Mell, Mcquoid, and itself avail an interactive environment that spans across the first sheet and the plurality of exterior pockets; while as a whole (as McQuoid demonstrates in FIG. 8), the extent of a depiction is considered to have no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claim 22, Miker Modified discloses (Lopes: FIG. 1; McQuoid: FIG. 8) the interactive pillowcase of claim 1, wherein: the plurality of exterior pocket sheets including portions of the interactive environment enable a user to interact with the interactive environment by securely {positioning} the plurality of movable characters (Lopes: as illustrated in FIG. 1) within the interactive environment that extends on and adjacent to the plurality of exterior pocket sheets (as set forth in claim 1).
Regarding claim 23, Miker Modified discloses (Lopes: FIG. 1; McQuoid: FIGS. 6-8) the method of claim 15, wherein: the interactive environment extends across an entirety of multiples ones of the plurality of exterior pocket sheets. Where, as previously set forth in claim 1 above, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Where the combination of Miker in view of Mell, Mcquoid, and itself avail an interactive environment that spans across the first sheet and the plurality of exterior pockets; while as a whole (as McQuoid demonstrates in FIG. 8), the extent of a depiction is considered to have no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Response to Arguments
Applicant’s arguments, see Remarks (page 8, section B), filed May 23rd, 2022, with respect to claim 6 and 112b have been fully considered and are persuasive.  The 112b Rejection alongside the 103 Rejection of August 20th, 2021 has been withdrawn in light of the cancellation of claim 6. 
Applicant’s arguments, see Remarks (pages 8-10; section C), filed May 23rd, 2022, with respect to the rejection(s) of claim(s) 1-20 under 103 under Miker, in view of Mell, Lopes, alongside McQuoid and Lorizio with McQuoid and Lorizio both being used as teaching references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 under Miker, in view of itself, Mell, Lopes, alongside McQuoid and Lorizio with McQuoid and Lorizio both being used as teaching references.
Examiner in part agrees that Miker in view of Mell and Lopes (with McQuoid and Lorizio used as teaching references) do not teach the explicit limitations of the interactive environment (formerly ‘background’) and the plurality of scene characters being explicit depictions that span across the first sheet and the plurality of exterior pockets. However, it has previously been held that ornamentation only which has no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 is relevant). Where it is considered that the ornamental depictions (the interactive environment and the scene characters themselves being explicitly depicted) does not facilitate a mechanical function, and only appears to serve the purpose of making a person think or describe why a character is in a scene to foster the skills of a human organism. Furthermore, the matter now being explicitly depictions renders the claimed subject matter as printed subject matter as set forth in claim 1 and 15 above. Where a product merely serves as a support for printed matter, no functional relationship exist (MPEP 2111.05 is relevant).
Notably, applicant alleges that particularly “the scene 37 may encourage the child to place a character in the scene 37 …providing an opportunity for the child to use his or her motor skills and hand-eye coordination to properly place the character in the corresponding pocket…the scene may also encourage the child to think or describe (e.g. verbally or written) why the character is in the scene”. Notably, such limitations are alleged by applicant to be deficient from the prior art. However, the cited claimed subject matter above has not been claimed, and furthermore it is considered would be substantially difficult to claim as such subject matter appears to be toward human organisms, and their abstract thoughts or actions that would likely fall under unpatentable subject matter.
Therefore, examiner respectfully is not presently persuaded that Mike in view of itself, Mell, Lopes, McQuoid, and Lorizio does not anticipate applicant’s claimed limitations particularly in light of the fact applicant’s amendments thoroughly establish the interactive environment and the plurality of scene characters as depictions, or otherwise aesthetic designs and nonfunctional descriptive matter.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673   


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2022